Title: From James Madison to John Armstrong, 2 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 2. 1814
        
        Note on Genl. Lewis letter to Secy. W. July 28. 1814. asking whether he is to Judge of the menace of invasion requiring calls for Militia.
        Genl. Lewis, as other Commanders of Districts, shd. be authorized to call for militia according to the danger threatened. Where the cases are not too urgent they ought to be reported for previous sanction here: When the urgency will not permit this delay, information shd. be immediately transmitted, of the call made or about to be made.
        If N.Y. be in danger at all, the danger is probably not very distant, and preparations for its safety therefore urgent, especially as they cannot be brought into effect at once.
        
          J.M
        
      